Maxwell, J.
I concur in what is said by Judge Cobb in this case.
Sec. 4, art. 5, of the constitution declares that the speaker of the house of representatives shall, immediately after the organization of the house, and before proceeding to other business, open and publish the returns in the presence of a majority of each house of the legislature, who, for that purpose, shall assemble in the hall of the house of representatives. This, in effect, makes the two houses of the legislature a canvassing board, with the speaker of the house of representatives, who is presumed to have been chosen because of his ability and integrity, the active agent in adding up the votes cast for the different candidates and ascertaining therefrom the persons elected for the several offices, which the speaker is'required to declare. This canvassing board is presumed to be entirely non-partisan because all parties are represented, or presumed to be, in the legislature.
The object of the framers of the constitution no doubt was to place the canvass in the hands of a body which would faithfully perform its duty. In no sense is the canvass of the votes a legislative duty. It might have been imposed on any other body of officers and the duties would have been precisely the same as in the-case at bar, viz., to add up the number of votes cast for the several candidates and declare the result. This duty is required by the constitution to be performed immediately after the organization of the house. Thus, the legislature meets at 12 o’clock M. on the first Tuesday in January, and the officers elected as shown by the returns are required to qualify and *184enter upon the duties of their respective offices on the Thursday following The term of each of the state officers is two years and sessions of the legislature are held biennially. Thus at the commencement of the regular session of each legislature new state officers, or those who have been re-elected, enter upon or continue in the duties of their respective offices; in effect a new administration of the affairs of the state is inaugurated with each regular session of the legislature. This is important to be kept in view in considering the limitation upon the power of the legislature to transact any business except to complete its organization before canvassing the votes and declaring the result of the election. It is said, however, that as members of the legislature in all cases, except treason, felony, or breach of the peace, shall be privileged from arrest during the session of the legislature and for fifteen days next before the commencement and after the termination thereof, as provided in sec. 12 of art. 3 of the constitution, therefore, in case the speaker should refuse to perform his duty he could not be arrested and punished for contempt in refusing to obey the order of the court.
A constitution, like a contract or statute, must be construed together and every part thereof given effect if possible. The provision of the constitution is merely a reenactment of the common law.
The privilege of the member is not the privilege of the house merely, but of the people, and is conferred to enable him to discharge the trust confided to him by 1ns constituents. (Coffin v. Coffin, 4 Mass., 27 [S. C., 3 Am. Dec, 189]; Cooley’s Constitutional Limitations [6th Ed.], 160.) In other words, the privilege is conferred to enable the member to discharge his legislative duties. Where, however, the constitution has imposed upon the member purely ministerial duties this exemption does not apply. These duties are to be performed at the beginning of the session so that the parties elected may enter upon the duties of *185their respective offices and the people have the benefit of their services. The presumption is that the legislature will perform its duty, and declare the result. But suppose, through a mistake of the law, it should not perform its duty in that regard : is there no remedy either on behalf of the persons elected to office or of the public? If not, then the boast of the common law that there is no wrong without a remedy is without foundation. Our constitution however, is broader than the common law. Sec. 13, art. 1, declares that all courts shall be open, and every person for any injury done him in his land, goods, person, or reputation shall have a remedy by due course of law, and justice administered without denial or delay. This is a provision in the same constitution which exempts a member of the legislature from arrest. If, therefore, the rights of a party who has been elected to an office are imperiled by the refusal of a canvassing board, whose duty it is to proceed with the canvass and declare the result, he may confidently appeal to the courts to protect and enforce his rights.
The rule is, that each board is to receive the returns transmitted to it, if in due form, as correct, and to ascertain and declare the result as it appears by such returns. (Cooley’s Constitutional Limitations [6th Ed.], 783; Ex parte Heath, 3 Hill, 42; Brower v. O'Brien, 2 Ind., 423; People v. Hilliard, 29 Ill., 413; People v. Jones, 19 Ind., 357; Mayo v. Freeland, 10 Mo., 629; People v. Kilduff, 15 Ill., 492; O'Ferrell v. Colby, 2 Minn., 180; People v. Van Cleve, 1 Mich., 362; People v. Van Slyck, 4 Cow., 297; Morgan v. Quackenbush, 22 Barb., 72; Dishon v. Smith, 10 Ia., 212; People v. Cook, 14 Barb., 259, and 8 N. Y., 67; Hartt v. Harvey, 32 Barb., 55; Attorney General v. Barstow, 4 Wis., 567; Attorney General v. Ely, 4 Wis., 420 *; State v. Governor, 25 N. J., 331; State v. Clerk of Passaic, Id., 354; Marshall v. Kerns, 2 Swan., 68; People v. Pease, 27 N. Y., 45; Phelps v. Schroder, 26 O. S., 549; State v. State Canvassers, 36 Wis., 498; Opin*186ion of Justices, 53 N. H., 640; State v. Cavers, 22 Ia., 343; State v. Harrison, 38 Mo., 540; State v. Rodman, 43 Id., 256; State v. Steers, 44 Id., 223; Bacon v. York Co., 26 Me., 491; Taylor v. Taylor, 10 Minn., 107; Opinion of Justices, 64 Me., 588; Prince v. Skillin, 71 Me., 361 [S. C., 36 Am. Rep., 325]; Peebles v. County Com’rs, 82 N. C., 385; Clark v. County Examiners, 126 Mass., 282; State v. County Canvassers, 17 Fla., 29; Hagge v. State, 10 Neb., 51; State v. Wilson, 24 Neb., 139; Moore v. Kessler, 59 Ind., 152; State v. Hayne, 8 S. C., 367.) They may not refuse to canvass because a poll book is not returned as it should be. (Patten v. Florence, 38 Kan., 501.) They may and should correct an arithmetical blunder. (State v. Hill, 20 Neb., 119.) Legal returns received after the proper time should be counted. (Cresap v. Gray, 10 Ore., 345.) And if the canvassers refuse or neglect to perform their duty they may be compelled by mandamus. (Cooley’s Constitutional Limitations [6th Ed.], 784; Clark v. McKenzie, 7 Bush, 523; Burke v. Supervisors of Monroe, 4 W. Va., 371; State v. County Judge, 7 Ia., 186; Magee v. Supervisors, 10 Cal., 376; Kisler v. Cameron, 39 Ind., 488; Commonwealth v. Emminger, 74 Pa. St., 479; Clark v. Buchanan, 2 Minn., 346; People v. Supervisors, 12 Barb., 217; State v. Rodman, 43 Mo., 256.) To this effect is State v. Gibbs, 13 Fla., 55; People v. Schiellein, 95 N. Y., 124. In the last case it is held that the board continues as such, in spite of adjournment, till its whole duty is performed. (See, also, People v. Board of Registration, 17 Mich., 427; People v. Board, etc., of Nankin, 15 Id., 156; Lewis v. Commissioners, 16 Kan., 102; Pacheco v. Beck, 52 Cal., 3; State v. Hill, 20 Neb., 119.) And they may be compelled to make a legal and proper canvass after they have made one which was illegal and unwarranted. (State v. County Com’rs, 23 Kan., 264; State v. Hill, 10 Neb., 58; Steward v. Peyton, 77 Ga., 668; Simon v. Durham, 10 Ore., 52.) And if they have finished their work before the time allowed *187has elapsed and while they still have the returns, they may be compelled to reconsider their action. (State v. Berg, 76 Mo., 136.) This rule applies to all canvassing boards without exception.
By what authority shall the courts discriminate and say, We will compel this board to do its duty, but not that one? In a free government no person is above the law. All are bound by its provisions. “Equality before the law” is the motto of our state, and the practice of that motto the basis of its laws and adjudications. When a person is elected to the legislature he, in effect, agrees to perform all the duties enjoined upon him by the constitution and statutes. Among these duties is the canvass of the returns. In effect, he promises that this duty shall be performed, so far as he is able to effect the purpose in the time and manner required, and if he is elected speaker that he will perform the duties of ascertaining from the returns the votes cast for each candidate and declare the result thereof. In accepting this trust he accepts it with all its incidents, viz.: that for a failure or neglect to perform the duty required, any of the parties aggrieved may invoke the aid of the courts to enforce performance. In effect, such persons waive the privilege of exemption from arrest, etc., in case of failure to perform the trust, and it is the duty of the court to enforce the rights of the parties aggrieved. To illustrate, a member of the legislature is not liable to an action of slander for words spoken in the discharge of his official duties, even though spoken maliciously. (Coffin v. Coffin, 4 Mass., 1; 13 Am. & Eng. Encyc. of Law, 406.) This privilege is extended in order that members may freely discharge their duty without fear or favor. This is a power incident to free government and necessary to prevent corruption, fraud, and other'wrongs. This privilege, however, is not extended to words spoken- unofficially, though in the legislative hall and while the legislature is in session. (Coffin v. Coffin, 4 Mass., 1; Odgers, Libel & *188Slander, 185; 13 Am. & Eng. Encyc. of Law, 406.) The same rule applies to acts required of the legislature which are purely of a ministerial character.
But it is said that the legislature is a co-ordinate branch of the government, and that it is entitled to construe the constitution and statutes for itself, and therefore is not governed by the construction placed upon it by the supreme court. That it is a very important, co-ordinate branch of the government is true, and the supreme court has never, except when its action was invoked in some of the modes pointed out by law, sought to construe statutes or constitutional provisions for the legislature. It is the province of the legislature, however, to pass laws, and of the courts to construe the constitution and laws. This power has been recognized from the inception of our state government.
One of the duties imposed upon the supreme court is to construe the constitution and laws of the state. To aid in the performance of this duty the state possesses a law library of nearly or quite 30,000 volumes. It is the duty of the court to carefully investigate every case brought before it, and, after due consideration, place what is believed to be a correct construction upon the language of any of the provisions of the constitution or of the statutes, and such construction binds every department of the government, including the legislature, and every person within the state. The construction given by the supreme court becomes the standard to be applied in all cases. If this were not so, no person would know what the law was upon any given point, as the legislative department might construe it in one way, the attorney general in a different manner, while the state treasurer, auditor of state, and others, place their own construction upon it, and in effect refuse to conform to the construction placed thereon by the court of last resort. ■ However unpleasant the duty, therefore, the court cannot shirk the responsibility of extending its aid when its power is invoked to enforce a public duty or the *189protection of private rights. If it refuses, it does so in plain contravention of the letter, spirit, and scope of the constitution. The power is placed in its hands to be wisely exercised without discrimination as to persons or officers — all being equal before the law; and let it perform its duty faithfully and efficiently as far as possible, however disagreeable such performance may be.
In the answer of the respondent it is alleged in substance that a contest has been instituted against the relator and other state officers named, and that they are deferring the canvass of the votes until after the determination of such contest. This, however, is clearly in violation of the constitution. That instrument requires the parties elected on the face of the returns to be declared elected and inducted into office. It is said that the supreme court has no supervision over other departments of the government. That is conceded. It has not sought to exercise any. Nor has it any supervision oyer the affairs of any educational institution, railway company, bank, partnership, or individual in the state; nevertheless, if any person aggrieved by any of these parties or others invokes its power in the manner provided by law to redress his wrongs and grant him relief, the courts have authority to entertain jurisdiction and render a decision .confirming his rights and redressing his wrongs. The law covers the whole state. It applies alike to every individual therein, be he rich or poor, black or white. The remedy is as broad as the law, and the courts apply the remedy. If this were not so the wealthy corporation or individual might trample upon the rights of the weak or poor and override the law, and justice be despised and defeated.
Every denial of justice, when the relief has been sought in a proper manner, is an act of tyranny, which tends to the subversion of free government. Suppose a party should purchase from the state a portion of its school lands, and pay for the same, and on applying to the secre*190tary of state and governor for a patent should be informed that these officers would not execute a patent and the state would retain the purchase money. Would the purchaser be remediless ? If the sale had been fairly made in pursuance of law it would be the duty of these officials to make and deliver a patent for the land, and if they refused to do so the purchaser might with confidence invoke the aid of the courts and compel the execution and delivery of such patent. There would be a plain duty which the officers had refused to perform, and if upon any pretext the court should refuse its aid because the respondents wei’e governor and secretary of state, it to that extent would deny justice and permit the law to be trampled upon with impunity and the rights of parties to be sacrificed. Such a court would not be worthy of the name. In a free government, courts are the means through which actionable wrongs are redressed, and it is no part of their business, except when the matter is in issue, to inquire as to the social or other standing of the parties before it; and any court that stops to make such inquiry weakens respect for the law, blunts its own sense of justice, and is in danger of perverting the law. The questions for the courts are, What are the rights of the plaintiff in the premises as against the defendants? and, after calm, careful, patient investigation of the facts of the case, that it declare the law faithfully and fearlessly as it shall be found to be.
But we are told in the answer that a contest is pending, etc. A contest is instituted by concurrent resolution. Sec. 11, art. 3, of the constitution provides “that every bill and concurrent resolution shall be read at large on three different days in each house.” This would require at least six days after the result had been declared and the party had taken possession of his office before the trial could take place. The form of the resolution is a matter for consideration, and is subject to change at any time before its passage. No doubt such resolution' may be referred to *191a committee, and is subject to debate like any other measure brought before either house. In deciding the contest the legislature should be governed by the evidence, as from that it is to determine the rights of the party contested. Suppose one of the grounds of contest is fraud at certain points in the election, or in receiving ballots, the specific fraud must be pointed out and the fraudulent votes in some manner designated. In weighing evidence it must do so calmly and dispassionately, like a court, and unless fraudulent votes are proved to have been cast, sufficient to change the result, sustain the election as declared by board of canvassers. The legislature is a lawful body, elected and organized in pursuance of the constitution and laws for a lawful purpose, and while within the limits and restrictions of the constitution it may pass any measure it may deem proper, yet morally it is bound by the same consideration of fairness and justice which control the courts, and it is its duty to dispose of election contests in this manner. This not unfrequently requires patient investigation of the evidence, which may require weeks or even months, in connection with the other duties of the members, and is wholly irreconcilable with the theory that the declaration of the result of the election should be postponed until the termination of the contest.
It "seems to be assumed in the answer that the legislature has the power, and that therefore, at its option, it may declare whomsoever of the candidates voted for elected. This is a government of the people, by the people, and for the people. The constitution and laws have provided a mode in which the will of the people shall be ascertained, viz., by a canvass of the votes, and the persons whom the people have elected'as shown by such returns are to be officers for the succeeding two years, unless, for causes which appear behind the returns, they are not entitled to exercise the duties of such officers. To ascertain such facts a contest is instituted by persons who claim that they were in *192fact elected in place of those who have been so declared. This question is to be determined from the evidence, and is not one of power but of right. Should the procedure set forth in the answer be adopted, the tendency, if not the effect, would be to transfer from the people the election of its own officers and invest the legislature with that duty. If, however, the legislature should find from the evidence that the party holding the office had not been lawfully elected thereto, it may so declare, that he may be ousted from such position.
Evidently it is the duty of the respondent, in the presence of a majority of the members of each house, to open and publish the returns of the election and declare the result, and a writ to that effect should be granted.
Writ allowed.
Noryal, J., concurs.